The plaintiff’s petition for certification for appeal from the Appellate Court, 27 Conn. App. 910, is granted, limited to the following questions:
“1. Was the Appellate Court correct in rejecting the plaintiffs claim that the trial court, under General Statutes § 46b-8, improperly refused to consider the plaintiff’s motion for modification simultaneously with the defendant’s motion for contempt?
“2. Was the Appellate Court correct in rejecting the plaintiff’s claim that the trial court’s finding of contempt was not based on sufficient evidence?”